Citation Nr: 0909173	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In correspondence dated in January 2009, the Veteran's 
representative advised that the Veteran wished to withdraw 
his request for a video conference hearing.  The Board 
considers this correspondence to be an adequate hearing 
request withdrawal.  38 C.F.R. § 20.704(e) (2008).

In the Veteran's initial claim for compensation benefits, 
dated in November 2002, he claimed entitlement to service 
connection for a "right leg injury."  He also alleged 
claimed entitlement to a right knee, lower back, and right 
foot disabilities as secondary to the "right leg injury."  
Subsequently, the Veteran was granted service connection for 
degenerative joint disease of the right ankle, arthritis of 
the right knee, instability of the right knee, and ganglion 
cyst scar of the right foot, all as directly related to 
military service.  

The Board must discuss all theories of entitlement raised by 
the Veteran or by the evidence of record.  Robinson v. 
Nicholson, 21 Vet. App. 553 (2008).  It is not clear whether 
the Veteran is seeking compensation for a back disorder as 
directly related to the in-service injury, or as secondary to 
a service-connected disability.  The Board, therefore, will 
consider both theories of entitlement.


FINDINGS OF FACT

The competent medical evidence does not link a low back 
disorder to a service-connected disability, or to an incident 
of the Veteran's service.




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active duty service, nor was any low back disorder 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The Veteran was provided notice 
under the VCAA in correspondences dated in May 2003 and 
November 2006.  In both documents, the RO advised the Veteran 
of what the evidence must show to establish entitlement to 
service-connected compensation benefits for disabilities 
claimed as directly related to service, and for disabilities 
claimed as secondary to service-connected disability.  The RO 
advised the Veteran of which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  Specifically, the RO 
advised that VA would obtain records in the custody of 
federal agencies, and that it was the Veteran's 
responsibility to obtain records in the custody of non-
federal agencies.  

In the November 2006 correspondence, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  
Although the November 2006 notice was not provided prior to 
the initial adjudication of the Veteran's claim, the RO 
remedied such timing defect when it readjudicated the claim 
and issued a supplemental statement of the case in December 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO has obtained the Veteran's service treatment 
records, personnel file, and treatment records from the 
Lexington, Kentucky VA Medical Center (VAMC).  The RO also 
attempted to obtain clinical records from Kadena Air Force 
Base Dispensary from October 1969 to December 1969.  The RO 
requested these records in January 2008, but received a 
negative response from the National Personnel Records Center 
(NPRC) in April 2008.  In July 2008, the RO issued a formal 
finding on the unavailability of clinical records.  The 
Veteran was notified in July 2008 of the efforts VA had taken 
to obtain these records and that they were unavailable.  The 
RO advised the Veteran that he could submit alternate sources 
of evidence.  This notice complied with 38 C.F.R. § 3.159(e) 
(providing that VA must provide notice when it makes 
reasonable efforts to obtain records, but is unable to do 
so).   

The Veteran was provided with a VA medical examination.  The 
Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2008).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(b) (2008); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Analysis

In his substantive appeal, dated in June 2006, the Veteran 
alleged that a doctor at the Lexington VAMC had told him that 
his low back pain was related to his right leg injury.  The 
Veteran did not identify the doctor who made the statement or 
specify when the doctor made such a statement.

Upon reviewing the medical evidence, the Board finds there is 
no basis for granting entitlement to service connection for a 
low back disorder.  A VA radiology report, dated in August 
2008, was notable for findings of degenerative disc changes 
at L5-S1 with mild to moderate degenerative changes 
throughout the lower thoracic and lumbar region.  

Although the objective medical evidence demonstrates the 
presence of degenerative disc changes shown by x-ray, the 
evidence does not link these findings to the Veteran's active 
duty service or to a service-connected disability.  First, 
concerning direct service connection, the Veteran's service 
medical records included no documentation of a back injury or 
back-related complaints.  Chronological records of medical 
care dated in February 1971 and March 1971 revealed that the 
Veteran had injured his right leg after being run over by a 
piece of heavy equipment in 1968 or 1969, but there was no 
indication that he injured his back at that time.  Moreover, 
the Veteran has not described any incidents in service where 
he injured his back.  There being no evidence of an in-
service event, there is no basis for granting service 
connection on a direct basis.  See Shedden, 381 F.3d at 1167.

Second, the competent medical evidence does not relate the 
degenerative disc changes of the lumbar spine to a service-
connected disability.  The Veteran was provided with a VA 
examination in August 2008.  In a report of that examination, 
Dr. J.F. confirmed the diagnosis of degenerative disc changes 
of the lumbar spine based upon the x-rays and his own 
clinical examination findings.  The doctor concluded, 
however, that the degenerative changes were less likely as 
not caused by or a result of the leg injury.  The doctor 
reasoned that the mechanism of injury, as described by the 
Veteran, did not involve trauma to the back.  Dr. J.F. noted 
that the Veteran currently worked in construction, which was 
documented in medical literature to be associated with 
degenerative disc disease and degenerative joint disease.  
Dr. J.F. also reported that the Veteran did not relate his 
back condition to military service at the time of the 
examination; instead, the doctor stated, the Veteran believed 
his back condition was due to "getting old" and from 
working in construction.  

Thus, neither the Veteran nor Dr. J.F. have provided any 
basis for finding that the degenerative disc changes were 
caused or aggravated by a service-connected disability.  
Instead, the Veteran's own statements attributed his back 
problems to his civilian occupation.  Dr. J.F. concurred with 
these statements, as shown by his reference to medical 
literature documenting a link between construction (hard 
labor) and the Veteran's condition.

The preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disorder, including as 
secondary to service-connected disability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


